Citation Nr: 1036089	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-31 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for arthritis 
of the right knee.

2.  Entitlement to service connection for right carpal tunnel 
syndrome.  

3.  Entitlement to service connection for left carpal tunnel 
syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope




INTRODUCTION

The Veteran served on active duty from January 1984 to March 1989 
and from March 2003 to April 2004.

This matter is on appeal from decisions in April 2006 and 
February 2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2009).  In this case, the Board determines that further 
development is necessary before the merits of the claims may be 
addressed.

First, with respect to his claim for an increased rating for his 
right knee disability, the Veteran indicated in his June 2007 VA 
Form-9 that this disability may have worsened since his most 
recent VA examination in November 2006.  Specifically, he 
effectively stated that he was missing work at a higher frequency 
in 2007 than he had in 2006 due to his knee symptoms.  Moreover, 
in his April 2007 Notice of Disagreement, he stated that he was 
scheduled to undergo additional surgery on his right knee 
"toward the end of summer."  

Unfortunately, the claims file does not include any treatment 
records since 2007, and there is no indication whether or not he 
actually underwent the planned surgery.  However, given the 
Veteran's statements, it is reasonably likely that he underwent a 
surgical procedure since the most recent VA examination which 
would represent a material change in the condition of his knee.   

Therefore, given the Veteran's contentions that his knee is worse 
than it was at the time of his most recent VA examination (as 
indicated by the increased rate of days missed from work), in 
addition to the material changes likely to result from any 
surgical procedure to his knee, the Board determines that a new 
VA examination is necessary in order to ascertain the current 
extent of his right knee disability.  See Snuffer v. Gober, 10 
Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); cf. VAOPGCPREC 11-95 (April 7, 1995).

Next, with regard to the Veteran's claim for entitlement to 
service connection for bilateral carpal tunnel syndrome, the VA 
examiner who examined him in March 2007 opined that this disorder 
was "most likely" due to repetitive activities as part of his 
duties in the postal service, which the Veteran had been doing 
for over 10 years.  

However, this opinion requires additional clarification.  
Specifically, although the Veteran had been working as a postal 
employee for a long period of time (since prior to 1997, 
according to the VA examination), he stated that he did not 
experience wrist symptomatology until 2003, which was a year 
spent mostly on active duty. 

Moreover, when receiving treatment for this disorder in February 
2005, the Veteran stated that he had been experiencing numbness 
in his wrists for only the last 3 to 4 months (or since 
approximately November 2004, and only months after he left active 
duty).  In contrast, none of the treatment records from prior to 
when his active duty period began in March 2003 indicate any 
wrist symptomatology.  Additionally, just prior to his 
separation, in January 2004, the Veteran reported having numbness 
and tingling in the hands and/or feet.  The current opinion of 
record is not adequate.  It does not appear to take into 
consideration the Veteran's lay statements as it pertained to the 
onset of his symptoms, which he claims began in 2003.  
Additionally, it does not appear to take into consideration the 
Veteran's complete history, including his history of working in 
service as a wheel vehicle mechanic, as well as the history noted 
on the January 2004 service record which shows that he reported 
having numbness and tingling of the hands/feet.  Moreover, the 
examiner never addressed the question necessary for 
adjudication-whether it is at least as likely as not that 
bilateral CTS was due to/incurred in service.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records 
from the VA Medical Center in Miami, Florida, 
since February 2007.  
If the Veteran has undergone any private 
treatment to his knees since February 2007, 
the RO should also attempt to acquire these 
records after obtaining the Veteran's 
permission to do so.  The Veteran should be 
asked whether he has undergone right knee 
surgery and if so, he should be asked to 
identify the physician/medical facility which 
performed such surgery.  A record of any 
negative development should be included in 
the claims file.

2. Schedule the Veteran for another VA 
orthopedic examination to determine the 
current nature and severity of his right knee 
disability.  The Veteran's claims folder must 
be made available to and reviewed by the 
examining physicians.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  

Following the examination, the examiner 
should address the following:

a) Describe all symptoms caused by the 
service-connected right knee disability, 
as well as the severity of each symptom.  
In this regard, range of motion studies 
should be conducted and the examiner 
should also address whether the right knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
right knee disability and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the right 
knee is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

b) The examiner should state whether there 
is any instability/subluxation of the knee 
and if so, the severity of such should be 
described as slight, moderate, or severe.

c) The examiner should also state whether 
there is any cartilage, semilunar, 
dislocated, with frequent episodes of 
locking, pain, and effusion into the 
joint.

The examiner must provide a comprehensive 
report by including a complete rationale 
for all opinions and conclusions reached 
and citing the objective medical findings 
leading to the conclusions.  

3. The examiner who conducted the VA 
examination on the Veteran's carpal tunnel 
syndrome in March 2007 should be asked to 
provide an addendum to her report in order to 
provide an opinion as to whether it is at 
least as likely as not (at least a 50 percent 
probability) that the Veteran's bilateral 
carpal tunnel syndrome was incurred in 
service.  In other words, the examiner should 
state whether the Veteran has CTS which is 
due to the Veteran's service from January 
1984 to March 1989 and/or to his March 2003 
to April 2004 service.  

In addressing the question above, the 
examiner should discuss the Veteran's January 
2004 service record in which he gives a 
history of numbness and tingling of the hands 
and feet, his history of being a wheel 
vehicle mechanic in service, and his 
postservice history of having symptoms of CTS 
which first manifested in 2003.

The examiner must provide a thorough reasons 
and bases for all opinions rendered and this 
rationale must include a discussion of the 
above.  

The claims file should be returned to the 
examiner for her review.  However, a new VA 
examination is not required unless deemed 
necessary by the examiner or if the current 
examiner is no longer available.  If the 
examiner is unable to render any of the 
requested opinions without resorting to 
speculation, a thorough reasons and bases 
should be set forth as to why such an opinion 
cannot be provided.  

4.  After completion of the foregoing, 
readjudicate the claims on appeal, to include 
entitlement to an increased rating for a 
right knee disability and entitlement to 
service connection for bilateral carpal 
tunnel syndrome.  

If any benefit sought remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


